DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-7, 8, 10, 15, 19, 42, 46-47, 51, 58, 62, 67, 80-82, 84, 86-88 and 92 as amended on 24 December 2019 were examined and rejected in an Office action mailed on 28 October 2021.  Applicant responded on 28 April 2022 cancelling several claims and amending others.  Claims 84, 86, 88, 92 and 94 are examined herein.
Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”
Withdrawal of Objections and Rejections
3.	The objection to Figure 4 is withdrawn in view of the drawing submitted with the response.
4.	The objection to claims 84, 86, 88 and 92 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection to claims 84, 86, 88 and 92 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph’s enablement requirement is withdrawn in view of Applicant’s amendments to the claims.
6.	Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	In the first rejection under the written description requirement, claims 84, 86, 88, 92 and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action posted 28 October 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 28 April 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Independent claim 84 is a method claim with five active steps.  
The first two steps are providing a CRISPR-based genome editing system to a plant cell or tissue.  The first CRISPR targets an herbicide resistance gene and the second CRISPR targets and modifies any gene of interest in a plant.  At least on a preliminary basis, this is interpreted as requiring two different genes.
The third step, regenerating a plant with a modified genome from a plant cell or tissue was routine in the art well before the filing date of the instant application.  
The fourth step is selecting a plant with a modified herbicide resistance gene.  The exact steps of this fourth step are not specified and could include selecting on the basis of changed herbicide resistance or on the basis of a changed gene sequence.
The fifth step is identifying a plant with a modified target gene.  The second gene in claim 84 is completely open-ended.
Applicant amended claim 84 to require CRISPR.
Dependent claim 86  requires that the modification of the target gene results in a selectable trait.  Although the most straightforward reading of the claim is embodied by a modification to a gene that would produce herbicide tolerance, the actual genus is more border than that.  A modified gene can be selected using PCR primers, PCR, and sequencing.  Dependent claim 88 recites various enzyme abbreviations associated with herbicide resistance.  The genera includes all such enzymes in at least all plants.
Dependent claim 92 recites various plants.  
Dependent claim 94 requires that “the modification of the selectable
marker gene does not alter the other traits of the plant.”  This raises an interesting question because two genes are modified in claim 84.  Therefore this claim can only be interpreted with its antecedent basis as being first two lines and partial third of part (a).
Applicant describes editing genes to confer or alter herbicide resistance, in particular the ALS gene.  Spec., pp. 67-68.  In Example 3, Applicant describes modifying an herbicide resistance gene as well as another modified gene while using the changed herbicide resistance gene to track both changed genes.  Id., p. 68.  Example 4 describes CRISPR/Cpf1 as a base editor; Example 6 describes additional base editors.  Id., p. 69.  Example 5 describes modifications to the PPO gene.  Id., pp. 68-69.  Example 7 describes mutating rice plants at two places in the ALS gene.  Id., pp. 69-70.  (For rice, also see Example 11, Id., p. 74.)  Examples 8-9 describe mutating wheat plants at both the ALS gene and the ACCase gene.  Id., pp. 70-73.  Examples 10 and 12 focus on maize.  Id., pp. 73-75.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
As discussed above, the independent claims encompass vast genera of possibilities.  There are a vast number of genes eligible to be changed within the scope of claim 84..
Compared to the scope of the claimed genus, Applicant fails to describe a representative number of species.  Hence Applicant fails to satisfy the written description requirement.  Applicant fails to demonstrate to one skilled in the art possession of the invention as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant’s Argument and Response Thereto
On pages 8-9 of the Response, Applicant traverses the rejections.  Applicant combines the arguments for both rejections under 35 USC 112(a).  Applicant points to the claim amendments.  Response, p. 8.  With respect to the written description rejection, that is the end of Applicant’s arguments.
In response, Applicant is still generically claims using CRISPR to modify at least two genes in a plant – where one gene is any gene and any plant.  The claims are basically an invitation to conduct experiments.  The Federal Circuit held that merely provided a research plan does not satisfy the written description requirement.
Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").

AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc.,759 F.3d 1285, 1300, 11 UlS.P.Q.2d 1790  (Fed. Cir. 2014).
Applicant’s argument fails to persuade with regard to the written description requirement of 35 USC 112(a).


8.	In the second rejection under the written description requirement, claims 84, 86, 88, 92 and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection.
Applicant filed amended claims on 28 April 2022that contain new matter.  
Claim 1 was amended, inter alia, to recite the limitation “in the absence of selection pressure” in part d.
This limitation does not appear in the specification, abstract, or claims as originally filed.  The word “absence”, in particular, only appears in the context of Cas9 activity.  Spec., p. 59, l. 8.
The limitation represents essential matter in determining the scope of the claims since they were added to overcome rejections under 35 USC 103.  The limitation is prominently featured in Applicant’s arguments.  Response, p. 11, in bold.
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Thus, the claims as amended comprise NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.  Applicant cites to paragraphs in the specification in support.  The working copy of the specification in the file history is the PCT publication which does not have paragraph numbering.  


35 USC § 103-Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 84, 86, 88, 92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO 2015/026886 A1, published Feb. 2015 as evidenced by the teachings of Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action posted 28 October 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 28 April 2022.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 84 is a method claim with five active steps.  
The first two steps are providing a CRISPR-based genome editing system to a plant cell or tissue.  The first CRISPR targets an herbicide resistance gene and the second CRISPR targets and modifies any gene of interest in a plant.  At least on a preliminary basis, this is interpreted as requiring two different genes.
The third step, regenerating a plant with a modified genome from a plant cell or tissue was routine in the art well before the filing date of the instant application.  
The fourth step is selecting a plant with a modified herbicide resistance gene.  The exact steps of this fourth step are not specified and could include selecting on the basis of changed herbicide resistance or on the basis of a changed gene sequence.
The fifth step is identifying a plant with a modified target gene.

Cigan et al. teaches using CRISPR/Cas9 to make a targeted change to a plant’s genome.  Cigan et al., pp. 1-2.  Cigan et al. teaches targeting an herbicide resistance gene.  Id., p. 3 (2nd full para.) & p. 49.
Cigan et al. teaches regenerating plants with a modified sequence.  Id., p. 34 (full para.). Cigan et al. teaches selecting on the basis of herbicide resistance (bialaphos) after using CRISPR to modify the plant cell’s genome.  Id., p. 13 (first para.)
Cigan et al. also teaches using CRISPR a second time.  Id.  More specifically, Cigan et al. teaches making a change to the intron of the EPSPS gene to enhance expression.  Id., pp. 164-67.  Id., p. 55, ll. 13-16 (see also, p. 90 (end of last full para.)).
Cigan et al. also teaches changing the polyubiquitination site of a EPSPS protein to decrease degradation of the protein.  Increasing the level of the EPSPS protein is known to provide glyphosate resistance in weeds (e.g. Gaines et al. (2010) Proc Natl Acad Sci 107(3):1029-34) , and therefore it is obvious to select a plant with an altered genome by using glyphosate resistance.
Cigan et al. teaches selecting by genotyping methods.  Id., p. 172, l. 12.
Cigan et al. does not provide a claim which combines two targeted changes, including one in the EPSPS gene, followed by selection for herbicide resistance.  Nevertheless, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to practice the invention of instant claim 1.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Adding selection by sequencing DNA would also have been obvious to one of ordinary skill in the art at the time of filing.  See, e.g., Cigan et al.’ teachings regarding selecting by genotyping methods (id., p. 172, l. 12) and/or using PCR (id., p. 167, ll. 14-16).
Therefore Cigan et al. taches all five steps of claim 84.  Therefore claim 84 is obvious.  E.g. MPEP § 2143(A).  
Since the change in herbicide resistance taught by Cigan et al. can be selected, claim 86 is obvious.  
Cigan et al. teaches targeting the SPSPS gene.  Cigan et al., p. 49 (top).  Cigan et al. also teaches a targeted deletion in the ALS gene provides chlorsulfuron resistance in soybean.  Thus claim 88 is obvious.
Cigan teaches working with soybean (p. 164) and thus claim 92 is obvious.
Claim 94 merely recites “wherein the modification of the selectable
marker gene does not alter the other traits of the plant.”  
CRISPR is renowned for its ability to make precise changes and directed changes to genomes.  Applicant’s Background of the Invention section (Spec., pp. 1-7), Applicant discusses the value of CRISPR to make precise changes to the genome of a plant.  Cigan et al. also teaches this.  Cigan et al., pp. 84-85 (bridging).  See also, “near perfect site-specific transgene insertion.”  Id., p. 113, l. 25.  Thus claim 94 is obvious.

Applicant’s Argument and Response Thereto
On page 10 of the Response, Applicant reviews the rejections.  Applicant points to the claim amendments that now require regenerating of transformed cells without selective pressure.
As an aside, Applicant cites to paragraphs in the specification in support.  The working copy of the specification in the file history is the PCT publication which does not have paragraph numbering.  Applicant appears to referring to the paragraph bridging pages 55-56.
Applicant extensively reviews Cigan et al.’s Example 25.  Response, pp. 11-12.  Applicant provides several citations.  Id.  However, for the key point, “Cigan uses selection during regeneration and also results in the presence of a transgene.”  Response, p. 12 (1st full para.).  Applicant fails to provide a citation.  
As a matter of fact, in Example 25, Cigan et al. teaches “PCR assays with primer WOL 1001/WOL 1002 pair (SEQ ID NO: 499 and 500) and WOL 1003/WOL 1004 pair (SEQ ID NO: 501 and 502) were used to detect the intron replacement events.”  Cigan et al., p. 167 (last sentence of Example 25).
Since Cigan et al. teaches selection using PCR, Applicant’s argument fails to persuade.  
Please also note the title of Cigan et al.’s patent publication.  “METHODS FOR PRODUCING GENETIC MODIFICATIONS IN A PLANT GENOME WITHOUT INCORPORATING A SELECTABLE TRANSGENE MARKER, AND COMPOSITIONS THEREOF.”
Applicant’s argument fails to persuade.  The rejection under 35 USC 103 as set forth above is maintained.

Conclusion
10.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663